UNITED STATES SECURITIES AND EXCHANGE COMMISSION Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2009 Commission file number 001-14540 Deutsche Telekom AG (Translation of Registrant’s Name into English) Friedrich-Ebert-Allee 53113 Bonn, Germany (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form 20-Fx Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of Yes oNo x This report is deemed submitted and not filed pursuant to the rules and regulations of the Securities and Exchange Commission. Deutsche Telekom and France Telecom sign final agreement to combine T-Mobile UK and Orange UK Nov 05, Deutsche Telekom and France Telecom today signed the final agreement to combine their UK operations, T-Mobile and Orange, into a 50:50 joint venture company. Now that the confirmatory due diligence has been completed, this binding agreement confirms the terms of the transaction announced on 8 September Completion is conditional upon approval by the relevant authorities and remains expected in the first half of 2010 as previously indicated. The agreement is subject to the approval of the Supervisory Board of Deutsche Telekom and the Board of Directors of France Telecom. Timotheus Höttges, CFO of Deutsche Telekom, said: "This joint venture is based on the full commitment of Deutsche Telekom and France Telecom to a long term partnership. The negotiations were conducted in a fair way on both sides and I am certain that this spirit of professionalism and partnership will shape the future of our joint venture. It will set new standards as the number one in the UK mobile market." Gervais Pellissier, deputy CEO in charge of Group Finance & Information Systems, said: "The relative terms of the transaction as announced on 8 September were fully confirmed. I would like to stress the excellent cooperation between the teams of Deutsche Telekom and France Telecom, which enabled us to deliver on the timing and process objectives which we set out in September. This is an important step towards our objective of establishing an excellent platform to deliver operational synergies and offer innovative and high quality services to our customers." About Deutsche Telekom Deutsche Telekom is one of the leading integrated telecommunications companies worldwide with approx. 151 million mobile customers, around 39 million fixed network lines and approx. 15 million broadband lines (as of September 30, 2009). The group is present in around 50 countries worldwide with approx. 260,000 employees (as of September 30, 2009). In the first three quarters of 2009 Deutsche Telekom generated more than half of its revenues of EUR 48.4 billion outside of Germany.
